The Court.
The complaint alleges that plaintiff is the owner and in possession of the easterly 11 42-100 acres of the Colonel Limberger Placer Mine, and that defendant claims an estate or interest therein adverse to the plaintiff, which claim is without right, and that defendant has no estate, right, title, or interest in the said 11 42-100 acres, etc. A general demurrer to the complaint was sustained by the Superior Court. This was error.
Judgment reversed and cause remanded, with direction to the court below to overrule the defendant’s demurrer to the complaint.